In a negligence action, the plaintiff appeals: (1) from an order of the Supreme Court, Kings County, dated August 2, I960, denying his application for a preference in trial under rule 9 of the Kings County Supreme Court Trial Term Rules; and (2) from so much of an order of said court, dated January 16, 1961, as on reconsideration adhered to the original decision. Order dated January 16, 1961, insofar as appealed from, reversed, with $10 costs and disbursements, and application for preference in trial under said rule 9, granted. Under the circumstances presented by this record, we consider the denial of the preference an improvident exercise of discretion. Appeal from order dated August 2, 1960, dismissed. This order was superseded by the later order of January 16, 1961. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.